DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-18 and 20-26 are pending in this application.  Claims 1-15, 19, and 27  have been cancelled.  Claims 16-18 and 20-26 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 20-26  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant does not teach “the amount of added rumen-labile constituent in in the range of from 0.1% to 20%, based on the total weight the mixture to be pelleted, thereby (a)ffecting milk fat depletion (MFD).”  Applicant does not teach which amounts affect milk fat depletion.
Claims 16-18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not specifically teach milk fat depletion with respect to amounts.  The specification does not teach milk fat depletion (MFD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20-26  are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US 6521249), Wan et al (US 2016/0192678), Fievez et al (US 2016/0316791), and Rosenberg et al (2005/0186282) in view of  O’Quinn et al (US Patent 6020377) for the reason set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
With respect to claims 16-18 and 20-26, Block et al (US 6521249) disclose a pelleted feedstock for lactating ruminants comprising linoleic acid (see entire patent, especially column 7, lines 41-44 and claim 6).
	Wan et al (US 2016/0192678) disclose a pelleted feed for lactating ruminants comprising linoleic acid (see entire document, especially paragraphs [0001], [0028], [0034], and claims 30, 32, 38, 
	Fievez et al (US 2016/0316791) disclose a pelleted feed containing conjugated linoleic acid including trans-10, cis-12 conjugated linoleic acid and cis-9, trans-11 conjugated linoleic acid (see entire document, especially paragraphs [0027], [0035], [0040], and [0045]).
Rosenberg et al (2005/0186282) disclose a pelleted animal feed for lactating ruminants comprising conjugated linoleic acid (see entire document, especially paragraph [0011], [0022], [0104], and [0111]).
	The claims differ as to the specific recitation of isomers and isomer blends.
O’Quinn et al (US Patent 6020377) disclose a pelleted pig feed (Example 2) comprising a mixture (reference claims 11 and 15) of corn, soybean meal and modified tall oil which is described as including linoleic acid isomers (amounts of conjugates included).  (See entire patent, especially Table A).  O’Quinn et al discloses an amount “at least about 0.25%” by weight of the modified tall oil (MTO) (see claim 2).  O’Quinn et al disclose mixing together solid animal feed and modified tall oil in similar amounts.  The reference discloses pelleting the mixture (Table 5).  If the feed and tall oil were pelleted, then they were compressed. 
It would have been obvious to a person of ordinary skill in the art, to use linoleic acid as taught by O’Quinn et al in that of Block et al (US 6521249), Wan et al (US 2016/0192678), Fievez et al (US 2016/0316791), and Rosenberg et al (2005/0186282) because the use of conjugated linoleic acid is known in the animal feed art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.

Claims 16-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Saebo et al. (US Patent 6225486) in view of Remmereit (US Patent 6344230) for the reason set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 16-18 and 20-26, Saebo discloses CLA isomers from natural sources, as claimed herein, for use as pelleted food product for ruminant and non-ruminant animals.  See col. 6, lines 24-29; col. 5, lines 35-45. Although the reference is drawn to incorporating cis, trans-10,12 CLA in the food product (see reference claim 4), note that the reference discloses use of the cis/trans isomers as well.  See col. 8, lines 58-61 and col. 6, lines3-10.  With regard to amounts, Saebo discloses an amount 0.5% CL:A, but also teaches that as the amount is increased, so does the effect sought, such as decrease of backfat with respect to hogs.  Therefore, the variation of CLA fed to an animal would depend on the utility and on the resultant effect sought.  See col. 11, line 67 and col. 12, lines 13-25.  
Even though the reference does not disclose the amount as claimed, it would have been obvious, based on the teachings above, to determine the amount suitable to yield the result to the extent desired (i.e. a result effective variant).  Nevertheless, Remmereit discloses an amount 0.2 to 5% of sunflower oil that is combined with  conventional ingredients of animal feed and compounded. The oil is said to contain isomerized conjugated linoleic acid, wherein the oil contains 65% linoleic acid on average (col. 3, lines 26-34; col. 4, lines 41-45; 0.2 x 65=13 to 5 x 65= 32.5).  It would have been obvious to use such amounts to obtain animals with reduced body fat and firmer fat in pork.  See col. 8, lines 56-65 that shows combining the oil and animal feed and pelleting it.  
Both Saebo and Remmereit disclose isomers of CLA as claimed (col. 5, lines 29-40; Table 2, respectively).
Remmereit discloses the amounts of CLA used based on sunflower oil which ranges from 13 to 32.5% CLA, rendering such amounts obvious because Saebo and Remmereit are both drawn to providing CLA in animal feed in the form of pellets.  

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims require amounts affecting MFD in a lactating ruminant and that the claimed amounts provide for unexpected results.
As set forth above, Block et al (US 6521249) disclose a pelleted feedstock for lactating ruminants comprising linoleic acid.  Wan et al (US 2016/0192678) disclose a pelleted feed for lactating ruminants comprising linoleic acid.  Fievez et al (US 2016/0316791) disclose a pelleted feed containing conjugated linoleic acid including trans-10, cis-12 conjugated linoleic acid and cis-9, trans-11 conjugated linoleic acid.  Rosenberg et al (2005/0186282) disclose a pelleted animal feed for lactating ruminants comprising conjugated linoleic acid.  O’Quinn et al (US Patent 6020377) disclose a pelleted pig feed (Example 2) comprising a mixture (reference claims 11 and 15) of corn, soybean meal and modified tall oil which is described as including linoleic acid isomers (amounts of conjugates included).  O’Quinn et al discloses an amount “at least about 0.25%” by weight of the modified tall oil (MTO).  O’Quinn et al disclose mixing together solid animal feed and modified tall oil in similar amounts.  The reference discloses pelleting the mixture (Table 5).  If the feed and tall oil were pelleted, then they were compressed.  Applicant is using known components for their art-recognized function to obtain no more than expected results.
As set forth above, Saebo discloses CLA isomers from natural sources, as claimed herein, for use as pelleted food product for ruminant and non-ruminant animals.  Although the reference is drawn to incorporating cis, trans-10,12 CLA in the food product (see reference claim 4), note that the reference discloses use of the cis/trans isomers as well.  With regard to amounts, Saebo discloses an amount 0.5% CL:A, but also teaches that as the amount is increased, so does the effect sought, such as decrease of backfat with respect to hogs.  Therefore, the variation of CLA fed to an animal would depend on the utility and on the resultant effect sought.   it would have been obvious, based on the teachings above, to determine the amount suitable to yield the result to the extent desired (i.e. a result effective variant).  

The declaration under 37 CFR 1.132 filed March 23, 2022 is insufficient to overcome the rejection of claims 16-18 and 20-26  based upon 35 U.S.C. 103 as set forth in the last Office action for the following reasons.
1)  The declaration does not compare to the art relied upon.
2)  Applicant does not provide objective data to support unexpected results for the claimed range.
3)  Applicant’s specification does recognize milk fat depletion (MFD).

In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 3, 2022